DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 12/03/20.  Claims 1-4, 6-8, and 10-22 are pending, wherein claims 21-22 were newly added.  Claims 1-4 and 6-7 remain withdrawn as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 10-1888187 B1, previously cited) in view of Wuffli (CH 634495 A5, previously cited) and Mizuno et al (US 2010/0108285).
Regarding claim 8, Lee et al teaches a vacuum pressure vessel (fig 2-4) comprising:
a housing (case 100) comprising an interior that comprises a first chamber (chamber 300), a second chamber (chamber 200), and a port (transfer passage 208) configured to provide selective flow communication between the first chamber and the second chamber (fig 2-4);
a part holder (figs 2-4, lid of the case) coupled to the housing (figs 2-4, lid is coupled to the case), the part holder configured to suspend a part at a predetermined height within the first chamber (configured to suspend the pipe 500 to the height shown in figs 2-4); and
a stopper (stopper 402) configured to selectively seal the port (fig 2-4) such that a liquid level in the first chamber and the second chamber is maintained when the port is sealed (fig 2, fig 4), and such that the liquid level in the first chamber and the second chamber is adjustable when the port is unsealed and a pressure differential is defined therebetween (fig 3).
Lee et al teaches the lid is coupled to the case (fig 2-4), but is quiet to the lid being selectively coupled (detachable).
Wuffli teaches a two-chamber melting furnace (abstract, figure).  The casting chamber (6) is sealed against the outside with a cover (9), which comprises an upper metallic cover plate (10) and a lower plate (11) made of refractory material (p.2 lines 38-45, figure).  A vertical riser pipe 14 is inserted in an opening of the cover and protrudes into the melt (p.2 lines 38-45, figure).  The cover is attached to the chamber by means of screws 3 and 12 (p.2 lines 38-45, figure).

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
Additionally, it would have been obvious to form said lid to be detachable so as to access the chamber for maintenance.  See MPEP 2144.04(V)(C), where courts have held that making an end of a structure separable would have been obvious if it is considered desirable for any reason to obtain access to said end.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Lee et al teaches pressurization device 205 receiving air from outside the case and pushing air into the space in chamber 200 to pressurize, as well as performing the same function to the inner space of chamber 300 using pressurization device 305 (Lee et al, fig 2-4, p.3 lines 32-36, p.4 lines 11-14), thereby being configured to adjust a pressure within the first chamber and the second chamber.
However, the combination is quiet to the claimed pressurization device (note that the pressurization devices 205 and 305 of Lee et al are considered as the pressure ports required in claims 10 and 11 and correlating to applicant’s ports 150 and 152, thus quiet to the applicant’s pressurization device 148).
Mizuno et al teaches a low pressure casting device (abstract) comprising pressurizing room (2) adjacent a holding room (1), where a means for supplying inert gas, such as a tank (32) or a device for separating nitrogen from the atmosphere and pressurizing it by a compressor (paragraph [0028]) is provided.  In operation, molten metal is supplied from the holding room to the pressurizing room until the level sensor senses the upper limit has been reached (paragraph [0019]), the valve (5) is shut, inert 
It would have been obvious to one of ordinary skill in the art to include a pressurization device, such as a means for supplying inert gas, such as a tank or compressor, to be connected to each of the pressurization devices (205, 305) of Lee et al, as the source for supplying the pressurization to the chambers of Lee et al.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
Note that the limitation of “the stopper and the pressurization device are cooperatively configured to transfer molten metal from the second chamber into the first chamber such that a liquid level of molten metal within the first chamber is above the predetermined height, and subsequently, transfer molten metal from the first chamber into the second chamber such that the liquid level of molten metal within the first chamber is below the predetermined height” are functional limitations directed towards how the pressurization device and stopper are intended to be used.  See MPEP 2114(I) and (II), where "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, note that Lee et al discloses the transfer of molten metal from chamber (200) to chamber (300) such that a liquid level is above a predetermined height (fig 4).  Mizuno et al teaches that the molten metal in the pressurizing room (2) can be returned to the holding room (1) until the molten metal is below a predetermined height (figs 2B-2C and figs 6B-6C, paragraph [0019-0020]).

Regarding claim 10, the combination teaches the housing further comprises a first pressure port configured to provide flow communication between the first chamber and the pressurization device (see combination, Lee et al teaches pressurization device 305 which appears to be a port to provide flow into chamber 300, note combination where the ports would be provided with a supply of inert gas from a tank or compressor), the first pressure port positioned to enable pressurization of the first chamber independently of the second chamber (Lee et al, fig 2-4, note positioning of reference 305).

Regarding claim 11, the combination teaches the housing further comprises a second pressure port configured to provide flow communication between the second chamber and the pressurization device (see combination, Lee et al teaches pressurization device 205 which appears to be a port to provide flow into chamber 200, note combination where the ports would be provided with a supply of inert gas from a tank or compressor), the second pressure port positioned to enable pressurization of the second chamber independently of the first (Lee et al, fig 2-4, note positioning of reference 205).

Regarding claim 12, the combination teaches the part holder comprises a lid and a holding member statically affixed to the lid (see combination, Lee et al, figs 2-4, see lid as the part holder, having multiple portions which can be considered a holding member, similarly see Wuffli’s cover having a cover 

Regarding claim 13, the combination teaches the lid is configured to couple to the housing with an air tight seal (note combination, where the cover of Wuffli is sealed so that the melt does not come into contact with the outside air and does not oxidize, p.3 lines 9-13).

Regarding claim 14, the combination teaches a heating system comprising a first heater positioned in the first chamber (Lee et al, heater 304 positioned chamber 300), and a second heater positioned in the second chamber (Lee et al, heaters 206 and 207 positioned in chamber 200), wherein the heating system is configured to maintain molten metal in the interior in a liquefied state (functional limitation, Lee et al, p.3 lines 26-28 and lines 44-46).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Wuffli and Meyer et al (US 5,477,907, previously cited) and Mizuno et al.
Regarding claim 15, Lee et al teaches a vacuum pressure vessel system comprising:
a vacuum pressure vessel (fig 2-4) comprising:
a housing (case 100) comprising an interior that comprises a first chamber (chamber 300), a second chamber (chamber 200), and a port (transfer passage 208) configured to provide selective flow communication between the first chamber and the second chamber (fig 2-4);
a heating system (figs 2-4, heaters 206, 207, and 304) configured to maintain molten metal in the interior in a liquefied state (functional limitation, p.3 lines 26-28 and lines 44-46);

a stopper (stopper 402) configured to selectively seal the port (fig 2-4) such that a liquid level in the first chamber and the second chamber is maintained when the port is sealed (fig 2, fig 4), and such that the liquid level in the first chamber and the second chamber is adjustable when the port is unsealed and a pressure differential is defined therebetween (fig 3).

Lee et al teaches the lid is coupled to the case (fig 2-4), but is quiet to the lid being selectively coupled (detachable).
Wuffli teaches a two-chamber melting furnace (abstract, figure).  The casting chamber (6) is sealed against the outside with a cover (9), which comprises an upper metallic cover plate (10) and a lower plate (11) made of refractory material (p.2 lines 38-45, figure).  A vertical riser pipe 14 is inserted in an opening of the cover and protrudes into the melt (p.2 lines 38-45, figure).  The cover is attached to the chamber by means of screws 3 and 12 (p.2 lines 38-45, figure).
It would have been obvious to one of ordinary skill in the art, to form the lid of Lee et al, to be detachably coupled to the case, as the arrangement of a detachable cover is known from Wuffli.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
Additionally, it would have been obvious to form said lid to be detachable so as to access the chamber for maintenance.  See MPEP 2144.04(V)(C), where courts have held that making an end of a n re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

	Lee et al teaches pressurization device 205 receiving air from outside the case and pushing air into the space in chamber 200 to pressurize, as well as performing the same function to the inner space of chamber 300 using pressurization device 305 (Lee et al, fig 2-4, p.3 lines 32-36, p.4 lines 11-14), thereby being configured to adjust a pressure within the first chamber and the second chamber.  However, Lee et al is quiet to the claimed pressurization device (note that the pressurization devices 205 and 305 of Lee et al are considered as the pressure ports required in claims 10 and 11 and correlating to applicant’s ports 150 and 152, thus quiet to the applicant’s pressurization device 148).  Lee et al further teaches actuating the stopper and operating the pressurizing of the case (p.3 lines 30-46), but is quiet to a controller configured to perform said operations.
Meyer et al teaches a dispensing vessel (9) adjacent a melting furnace (14), where a supply of compressed gas in a reservoir (26) is connected to a regulator (28) which is connected to the pressurizing chamber (12) via pipe (30) (fig 1-2, col 3 lines 10-32).  The pipe (30) has solenoid valve (34) to control the flow of gas therethrough (col 3 lines 20-35).  The system further includes a controller (44) that controls solenoid valves (34) so as to control the flow of gas into the chamber.
It would have been obvious to one of ordinary skill in the art to include a pressurization device, such as a supply of compressed gas in a reservoir, to be connected to each of the pressurization devices (205, 305) of Lee et al, as the source for supplying the pressurization to the chambers of Lee et al.  It would have been obvious to one of ordinary skill in the art to include a controller to the furnace of Lee et al, so as to receive the signals from the pressure, level, and temperature sensors so as to control the flow of gas into the chamber and the opening and closing of the stopper.
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
Note that the combination of Lee et al, Wuffli, and Meyer et al suggests the controller is configured to selectively actuate the stopper and the pressurization device to seal the port such that molten metal in the first chamber is maintained at a first liquid level below the predetermined height (Lee, fig 2); form a pressure differential between the first chamber and the second chamber such that a first pressure within the first chamber is less than a second pressure within the second chamber (Lee, p.3 lines 31-35, pressurizing device 205 is operated, pushes air into the space in the chamber to pressurize); unseal the port such that molten metal from the second chamber flows into the first chamber (Lee, fig 3); reseal the port when the molten metal in the first chamber reaches a second liquid level above the predetermined height (Lee, fig 4, p.4 lines 6-7); form a pressure differential between the first chamber and the second chamber after the port is resealed such that the first pressure within the first chamber is greater than the second pressure within the second chamber (Lee, fig 4, note the pressurization of the chamber through port 305 so as to fill molten metal through the transfer pipe, p.4 lines 11-14).
The combination is quiet to unsealing the port such that molten metal from the first chamber flows into the second chamber; and reseal the port when the liquid level of the molten metal in the first chamber is below the predetermined height.
Mizuno et al teaches a low pressure casting device (abstract) comprising pressurizing room (2) adjacent a holding room (1), where a means for supplying inert gas, such as a tank (32) or a device for separating nitrogen from the atmosphere and pressurizing it by a compressor (paragraph [0028]) is provided.  In operation, molten metal is supplied from the holding room to the pressurizing room until 
In view of the teachings of Mizuno et al, it would have been obvious to one of ordinary skill in the art to unseal the port such that molten metal from the first chamber flows into the second chamber, after the molten metal in the mold cavity solidifies, and to reseal the port when the liquid level of the molten metal in the first chamber is below the predetermined height, as Mizuno et al recognizes that the inert gas can then flow into the stalk or the guiding hole and as a result prevent molten metal in the stalk or guiding hole from being exposed to air and preventing oxidation (paragraph [0007]) when removing the cast part from the mold.

Regarding claim 16, the combination teaches the housing further comprises a first pressure port configured to provide flow communication between the first chamber and the pressurization device (see combination, Lee et al teaches pressurization device 305 which appears to be a port to provide flow into chamber 300, note combination where the ports would be provided with a supply of compressed gas in a reservoir), the first pressure port positioned to enable pressurization of the first chamber independently of the second chamber (Lee et al, fig 2-4, note positioning of reference 305).

Regarding claim 17, the combination teaches the housing further comprises a second pressure port configured to provide flow communication between the second chamber and the pressurization 

Regarding claim 18, the combination teaches the heating system comprises a first heater positioned in the first chamber (Lee et al, heater 304 positioned chamber 300), and a second heater positioned in the second chamber (Lee et al, heaters 206 and 207 positioned in chamber 200).

Regarding claim 19, the combination teaches a first sensor configured to monitor the liquid level in the first chamber (Lee et al, level sensor 301 for chamber 300), and a second sensor configured to monitor the liquid level in the second chamber (Lee et al, level sensor 201 for chamber 200).

Regarding claim 20, the combination teaches the controller is in communication with the first sensor and the second sensor, the controller configured to selectively actuate the stopper and the pressurization device based on feedback received from the first sensor and the second sensor (see combination including controller, note that Lee et al teaches the level sensor 301 checks the level of the molten metal and opens the open/close device 400 until enough molten metal to manufacture a product flows in, p.3 lines 42-43).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as modified by Wuffli and Mizuno et al as applied to claim 12 above, and further in view of Scriven et al (US 2002/0024173).

Scriven et al teaches covering an opening in a tundish (abstract).  Scriven et al teaches that cover members include hooks and positioning brackets disposed along the sidewalls so as to assist in the placement and removal of the cover members from the tundish (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art to provide hooks to the lid of the combination of Lee, Wuffli, and Mizuno et al, so as to assist in placement and removal of the lid.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as modified by Wuffli, Meyer et al, and Mizuno et al as applied to claim 15 above, and further in view of Scriven et al.
Regarding claim 22, the combination discloses the part holder comprises a lid (see combination, Lee et al, figs 2-4, see lid as the part holder, having multiple portions which can be considered a holding member, similarly see Wuffli’s cover having a cover plate 10 that can be considered as the lid and lower plate 11 which can be considered as the holding member), but is quiet to a holding member statically affixed to the lid wherein the holding member comprises at least one of a porous basket and a hook.
Scriven et al teaches covering an opening in a tundish (abstract).  Scriven et al teaches that cover members include hooks and positioning brackets disposed along the sidewalls so as to assist in the placement and removal of the cover members from the tundish (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art to provide hooks to the lid of the combination of Lee, Wuffli, Meyer et al, and Mizuno et al, so as to assist in placement and removal of the lid.

Response to Arguments
Applicant's arguments filed 12/03/20 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach or suggest the limitation of “a stopper and a pressurization device are cooperatively configured to transfer molten metal from a second chamber into a first chamber such that a liquid level of molten metal within the first chamber is above a predetermined height, and subsequently, transfer molten metal from the first chamber back into the second chamber such that the liquid level of molten metal within the first chamber is below the predetermined height.”  In particular, applicant argues that neither Lee nor Wulffi disclose a stopper and pressurization device that are cooperatively configured to transfer molten metal from the second chamber back into the first chamber.
It is noted that the limitation of “the stopper and the pressurization device are cooperatively configured to transfer molten metal from the second chamber into the first chamber such that a liquid level of molten metal within the first chamber is above the predetermined height, and subsequently, transfer molten metal from the first chamber into the second chamber such that the liquid level of molten metal within the first chamber is below the predetermined height,” as recited in independent claim 8, is a functional limitation directed towards the intended use of the stopper and the pressurization device.  See MPEP 2114(I) and (II).  The prior art stopper and pressurization device are substantially identical, and would therefore be capable of performing the disclosed function.  It is further noted that Mizuno et al discloses the operation of returning the molten metal from the pressurizing room back to the holding room after the molten metal has solidified in the cavity, by opening the valve between the rooms.
With respect to independent claim 15, note that the claim further requires a controller configured to selectively actuate the stopper and the pressurization device to perform the recited functions.  This is addressed in the rejection above, where Lee et al teaches actuating the stopper based .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735